IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                       No. 73623-0-I
                        Respondent,
                                                       DIVISION ONE
             v.



J.P. (D.O.B. 09/30/1999),                              UNPUBLISHED OPINION

                        Appellant.                     FILED:    APR l 8 2016



      Per Curiam — J.P. appeals from the restitution order entered following his

guilty plea to possession of a stolen vehicle. We accept the State of

Washington's concession that the evidence was insufficient to support restitution

of $1,367.64 for damage to the stolen vehicle.

      Accordingly, we remand with instructions to strike $1,367.64 from the

restitution order. Appellant does not dispute restitution in the amount of $713.30

for towing and storage costs.

       Remanded.


                                             FOR THE COURT:




                                                 ^4ML; \

                                     0'r-j
                  .•'   ' -!   Ol